Citation Nr: 1403891	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-24 096	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable initial schedular rating for a left forehead scar. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active naval service from February 1995 to February 2000.

This appeal arises to the Board of Veterans' Appeals (Board) from a November 2009-issued (October 2009-dated) rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, that in pertinent part granted service connection and a noncompensable rating for a scar of the left temple/forehead. 

The record before the Board consists of paper files and electronic files.  

Various VA out-patient treatment reports and neurology consultations discuss pain in and around the left ear and left side of head.  A July 2010 VA neurology report offers an impression of: "Atypical facial pain probably secondary to nerve damage during the jet-ski accident while in the Navy, but could be migraine."  This is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The service-connected left temple/forehead scar measures 0.5-cm in width.

2.  Competent evidence of tenderness and pain at the service-connected scar site has been submitted. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial 10 percent schedular rating for facial disfigurement due to a forehead scar are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321 (b), 4.1, 4.3, 4.7, 4.10, 4.118a, Diagnostic Code 7800 (2013).

2.  For the entire appeal period, the criteria for a separate 10 percent schedular rating for a tender scar of the forehead are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321 (b), 4.1, 4.3, 4.7, 4.10, 4.118a, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was satisfied by a letter sent to the claimant in April 2009.  Although the letter addresses the elements of service connection, the letter also addresses disability ratings and effective dates.  The letter was sent prior to the initial unfavorable decision by the RO.  

VA's duty to assist the Veteran in the development of the claim has also been met.  Service treatment records (STRs) and all pertinent VA records have been obtained and associated with the file.  VA scars examinations were conducted in 2009 and 2011.  See 38 C.F.R. § 3.159(c) (4).  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical examination reports are adequate, as both examiners reviewed the pertinent medical history and the June 2011 medical examiner more closely considered the claimant's assertions of scar pain.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  The Court stressed that the difference between an original rating and an increased rating is important with respect to the evidence that may be used to determine whether the original rating was erroneous.  Id at page 126.  The Court then considered medical and lay evidence of record at the time of the original service connection application and additional evidence submitted since then.  

The Court has also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The STRs reflect that a scar over the left temple/forehead resulted from a laceration incurred while jet-skiing.  The medical and lay evidence reflects that throughout the appeal period the scar has been manifested by intermittent pain and tenderness and a faintly visible scar of the left forehead that measured 2.5-cm by 0.5-cm.  

The RO has rated the left temple/forehead scar noncompensably under Diagnostic Code 7800.  Under Diagnostic Code 7800, burn scars, other scars, and other disfigurement of the head, face, and neck may be rated.  This diagnostic code employs the "eight-characteristics of disfigurement" rating method set forth at Diagnostic Code 7800 Note (1).  

According to Diagnostic Code 7800 Note (1), the eight characteristics of disfigurement are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter-inch (0.6-cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square-inches (39-sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square-inches (39-sq. cm.); (7) underlying soft tissue missing in an area exceeding six square-inches (39-sq. cm.); and, (8) skin indurated and inflexible in an area exceeding six square-inches (39-sq. cm.).  Id.

Under Diagnostic Code 7800, where only one characteristic of disfigurement is shown, a 10 percent rating is warranted.  With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, a 30 percent rating is warranted.  With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, a 50 percent rating is warranted.    

Under Diagnostic Code 7800, an 80 percent rating is warranted where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2013).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Moreover, 38 C.F.R. § 4.21 sets forth that "...it is not expected... that all cases will show all the findings specified."  

In this case, one characteristic of disfigurement is more nearly approximated.  While no visible or palpable tissue loss, no gross distortion or asymmetry of two features, no hyperpigmentation, no abnormal texture, and no depressed surface contour is shown, the service-connected face scar measures 2.5-cm by 0.5-cm (see the June 2011 VA compensation examination report).  A service-connected face or head scar that is 0.6-cm in width meets one of the 8 characteristic of disfigurement.  The question for resolution then is whether this scar, which is 0.5-cm in width, more nearly approximates 0.6-cm in width.   

Because the scar's width lacks only 0.1-cm, that is, one-tenth of one centimeter, of fully meeting the disfigurement criterion, it can easily be concluded that the scar width more nearly approximates the stated criterion.  Thus, the face scar warrants a 10 percent rating under Diagnostic Code 7800, based on disfigurement of the face/head.  

The 10 percent disfigurement rating under Diagnostic Code 7800 does not end the inquiry, however.  Diagnostic Code 7800, Note (4), requires the rater to rate scar pain, instability, and/or underlying muscle and nerve damage separately.  In this case, scar pain is shown.  Although a July 2009 VA compensation examination report mentions that the forehead scar is painless, the Veteran's June 2010 substantive appeal offers a persuasive counter-argument.  In his substantive appeal, the Veteran reported that during that medical examination he reported that the scar was, "...painful, tender and sensitive to the touch."  It is unknown why the July 2009 examination report reflects that there is no scar pain.  Reported nerve damage at left ear area is of unclear etiology and is addressed in the Introduction portion of the decision.  

In January 2011, the Veteran testified before the undersigned Veterans Law Judge that he feels scar pain and that regardless of the current scar dimension, an earlier medical examiner found the scar to be two inches [approximately 5.5-cm] in length.  At the hearing, the Veteran submitted an April 1997 clinical report that depicts and describes a 2-inch laceration scar on the left temple area.  

The more-recent medical evidence appears to agree with the Veteran's substantive appeal.  A June 2011 VA compensation examination report states, "The Veteran does admit to intermittent periodic tenderness at the scar site."  This scar pain is apparently exacerbated by wearing a construction-type hard hat at work that impacts the scar.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Note (3) under that code provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  Because scar pain is shown, a separate 10 percent rating is warranted under Diagnostic Code 7804.  

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, 21 Vet. App. at 510.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 54.  A 10 percent initial schedular rating for scar disfigurement and a separate 10 percent schedular rating for scar pain must be granted. 

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has stressed that consideration of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir.2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

Moreover, in Thun v Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Id, at 1368.

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability due to the scar, nor has the claimant raised this issue.  

In this case, the established schedular criteria have not been shown or alleged to be inadequate to describe the severity and symptoms of the claimant's disability; the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and, there is no evidence that an extra-schedular disability rating would be in the interest of justice.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  




ORDER

An initial 10 percent schedular rating for disfigurement caused by a service-connected left temple/forehead laceration scar is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 

A separate initial 10 percent schedular rating for a painful service-connected left temple/forehead laceration scar is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


